DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention IV, claims 105-110, in the reply filed on 04/05/2021 is acknowledged.  The traversal is on the ground(s) that there is unexpected effect of silver nanoparticle. This is not found persuasive because there is no unity of invention among invention groups I-IV as discussed in the restriction requirement, and applicants failed to provide evidence and or arguments in the contrary.
The requirement is still deemed proper and is therefore made FINAL.

Claims 88-104 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/05/2021.

	Claims 88-110 are pending, claims 105-110 are under examination.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/US2018/018923, filed on 02/21/2018; which claims priority from US provisional application 62/462,145, filed on 02/22/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 is being considered by the examiner.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 105-110 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 105-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Determination of Claim Scope
Claims 105-110 of the instant application claim A method of treating a site in need of protection from inflammation, comprising: providing a silver nanoparticle preparation comprising silver nanoparticles; and applying the silver nanoparticle preparation and arginase to the site in need of a treatment that provides protection from inflammation, wherein arginase and the silver nanoparticle preparation in combination provide a synergistic effect in protecting the site in need of protection from inflammation.

Review of Applicants’ Disclosure
The instant specification does teach A method of treating a site in need of protection from inflammation, comprising: providing a silver nanoparticle preparation comprising silver nanoparticles; and applying the silver nanoparticle preparation and arginase to the site in need of a treatment that provides protection from inflammation. However, the specification does not teach arginase and the silver nanoparticle preparation in combination provide a synergistic effect in protecting the site in need of protection from inflammation.

Possession Based Ordinary Skilled Artisan’s Determination/ State of the Prior Art

It is generally known in the art  (GraphPad, “How can I figure out if two drugs are additive or synergistic”, 01-01-2009, download from  a synergistic effect in protecting the site in need of protection from inflammation. An ordinary skilled artisan would conclude that Applicants were not in possession of A method of treating a site in need of protection from inflammation, comprising: providing a silver nanoparticle preparation comprising silver nanoparticles; and applying the silver nanoparticle preparation and arginase to the site in need of a treatment that provides protection from inflammation, wherein arginase and the silver nanoparticle preparation in combination provide a synergistic effect in protecting the site in need of protection from inflammation. Furthermore, because Applicants’ generic reference to applying the silver nanoparticle preparation and arginase to the site in need of a treatment that provides protection from inflammation does not permit the ordinary skilled artisan to clearly envisage what specific amount of  silver nanoparticle preparation and arginase in the methods were in Applicants’ possession, the only reasonable conclusion said artisan would make was that Applicants were not in possession of A method of treating a site in need of 
The remaining claims are rejected as depending from a rejected claim.

Claims 105-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for A method of treating a site in need of protection from inflammation, comprising: providing a silver nanoparticle preparation comprising silver nanoparticles; and applying the silver nanoparticle preparation and arginase to the site in need of a treatment that provides protection from inflammation.  The specification does not enable arginase and the silver nanoparticle preparation in combination provide a synergistic effect in protecting the site in need of protection from inflammation. 
An analysis based upon the Wands factors is set forth below.
          To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993),. See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated: 
          Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman (230 USPQ 546, 547 (Bd Pat App Int 1986)). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.

Breadth of Claims
Applicants claims are broad with regards A method of treating a site in need of protection from inflammation, comprising: providing a silver nanoparticle preparation comprising silver nanoparticles; and applying the silver nanoparticle preparation and arginase to the site in need of a treatment that provides protection from inflammation, wherein arginase and the silver nanoparticle preparation in combination provide a synergistic effect in protecting the site in need of protection from inflammation.

Nature of the invention/State of the Prior Art
Claims 105-110 of the instant application which claim A method of treating a site in need of protection from inflammation, comprising: providing a silver nanoparticle preparation comprising silver nanoparticles; and applying the silver nanoparticle preparation and arginase to the site in need of a treatment that provides protection from inflammation, wherein arginase and the silver nanoparticle preparation in combination provide a synergistic effect in protecting the site in need of protection from inflammation are representative of the nature of Applicants’ invention.  It is generally known in the art  (GraphPad, “How can I figure out if two drugs are additive or synergistic”, 01-01-2009, 

Level of One of Ordinary Skill in the Art  
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (The Board disagreed with the examiner’s definition of one of ordinary skill in the art (a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering.). 

Predictability/Unpredictability in the Art
The art is especially unpredictable with regards to concept of synergy is very complicated and it is unpredictable whether two drugs are additive or synergistic before experimentations has completed, as set forth above by the teachings of GraphPad.

Guidance/Working Examples
Applicants provide no guidance or working examples about arginase and the silver nanoparticle preparation in combination provide a synergistic effect in protecting the site in need of protection from inflammation.
One of ordinary skill in the art would have to conduct a undue experiments for A method of treating a site in need of protection from inflammation, comprising: providing a silver nanoparticle preparation comprising silver nanoparticles; and applying the silver nanoparticle preparation and arginase to the site in need of a treatment that provides protection from inflammation. Essentially, one of ordinary skill in the art has to figure out how to do this themselves. Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test whether arginase and the silver nanoparticle preparation in combination provide a synergistic effect in protecting the site in need of protection from inflammation with no assurance of success.
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)).
In re ‘318 Patent Infringement Litigation, 92 USPQ2d 1385 (Fed. Cir. 2009) at 1391, 1392 the court stated, “Thus, at the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. See Rasmusson V. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)”.
In conclusion, the specification, while being enabling for A method of treating a site in need of protection from inflammation, comprising: providing a silver nanoparticle preparation comprising silver nanoparticles; and applying the silver nanoparticle preparation and arginase to the site in need of a treatment that provides protection from inflammation, does not reasonably provide enablement for arginase and the silver nanoparticle preparation in combination provide a synergistic effect in protecting the site in need of protection from inflammation and it would require undue experimentation to attempt to achieve this given the unpredictability in the art.  


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 105-110 are rejected under 35 U.S.C. 103 as being unpatentable over Shafter (US20050123526) in view of Yang et al. (US20160015742).
 The 103 rejection is only for the claim invention that are enabled according to the above 112 rejection, A method of treating a site in need of protection from inflammation, comprising: providing a silver nanoparticle preparation comprising silver nanoparticles; and applying the silver nanoparticle preparation and arginase to the site in need of a treatment that provides protection from inflammation.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Shafter teaches method for treating a disease associated with a loss of neuronal function in a subject in need thereof, the method comprising: transplanting an exogenous stem cell to a first CNS region, the first CNS region comprising damaged neuronal tissue; implanting a lead in the subject such that an electrode of the lead is positioned in the first CNS region; implanting a catheter in the subject such that a delivery region of the catheter is positioned in the first CNS region; applying an electrical signal to first CNS region to promote proliferation, differentiation, migration, or integration of the exogenous stem cell; and delivering a first stem cell enhancing agent to the first CNS region to promote proliferation, differentiation, migration, or integration of the exogenous stem cell. wherein the stem cell enhancing agent is selected from the group consisting of a growth factor, a chemoattractant, a neurotransmitter receptor agonist or antagonist, a transcription factor, and an inhibitor of a growth inhibitory molecule. wherein the inhibitor of a growth inhibitory molecule is an inhibitor of amino NogoR receptor signal transduction, a Rho signal transduction inhibitor, and Arginase I. wherein the disease is selected from the group consisting of Parkinson's disease, Alzheimer's disease, spinal cord injury, traumatic brain injury, and stroke. wherein the disease is Alzheimer's disease and the first CNS region is the forebrain, nucleus basalis of Meynert, neocortical region, medial temporal region, locus ceoruleus, or raphe nucleus. wherein the disease is spinal cord injury and the first CNS region is intrathecal at the level of the injury. further comprising: implanting a therapy delivery element comprising a therapy delivery region in the subject and positioning the therapy delivery region of the therapy delivery element in a second CNS region to which neurons from the first CNS region are predicted to project; and applying a therapy to the CNS region via the therapy delivery region to promote projections of the neurons from the first CNS region to the second CNS region (claims 6-22). In an embodiment of the invention, one or more stem cell enhancing agents may be administered to a CNS region of a subject. The CNS region may be, e.g., a brain region in which an exogenous stem cell is transplanted, a brain region containing damaged nervous tissue, a brain region neurons from a brain region containing damaged nervous tissue are predicted to send projections, and the like. It will be understood that therapeutic agents in addition to stem cell enhancing agents may also be administered. The additional therapeutic agents may be beneficial for treating a disease associated with loss of neuronal function (page 5, [0049]). A stem cell enhancing agent may be an agent that inhibits factors that prevent extensive cell replacement. Such agents include an anti-nogo antibody, a p75ntr antagonist, a Rho-kinase inhibitor, and a nogo-66 receptor antagonist (page 6, [0057]) As used herein, "subject" means a living being having a nervous system, to which living being a device or method of this disclosure is applied. "Subject" includes mammals such as mice, rats, pigs, cats, dogs, horses, nonhuman primates and humans. A subject may be suffering from or at risk of a disease or condition.As used herein, the terms "treat", "therapy", and the like are meant to include methods to alleviate, slow the progression, prevent, attenuate, or cure the treated disease. As used herein, "disease associated with loss of neuronal function" means a disease, disorder, condition, and the like resulting from impairment of nervous tissue function. The impairment may result from damage to nervous tissue, such as a neuron or glial cell. Nervous tissue may be damaged genetically or through infection, disease, trauma, and the like. As used herein, "repairing damaged neural tissue" means 
	Yang et al. teaches method of using metal nanoparticle or metallic particle to promote neurite outgrowth and treat and/or prevent neurological disorders (abstract). Yang et al. teaches a method for improving neurite outgrowth, the method comprising exposing the neuron to an extent to which a metallic nanoparticle or a metallic particle formed by stacking up a plurality of the metallic nanoparticles acts to promote neurite outgrowth. In one embodiment, the method comprises contacting the neuron with themetallic nanoparticle or the metallic particle. In another embodiment, the metallic nanoparticle or metallic particle is selected from the group consisting of silver nanoparticle or silver particle, gold nanoparticle or gold particle, platinum nanoparticle or platinum particle, palladium nanoparticle or palladium particle, aluminum nanoparticle or aluminum particle, nickel nanoparticle or nickel particle, cobalt nanoparticle or cobalt particle, copper nanoparticle or copper particle, and combinations thereof. The invention also provides a method for treating and/or preventing a neurological disorder, the method comprising administering an effective amount of a metallic nano particle or metallic particle formed by Stacking up a plurality of the metallic nanoparticles to a Subject, thereby treating and/or preventing a neurological disorder. In one another embodiment, the metallic nanoparticle can be administered by direct contact, oral administration, inhalation, Subcutaneous administration (S.C.), intravenous administration (I.V.), intraperitoneal administration(I.P.), intramuscular administration 
is multiple Sclerosis, Sciatic nerve defect, an injury to the nervous system, amyotrophic lateral sclerosis (ALS); trigeminal neuralgia; glossopharyngeal neuralgia; Bell's palsy, myasthenia gravis; muscular dystrophy; progressive muscular atrophy; primary lateral Sclerosis (PLS); pseudobulbar palsy, progressive bulbar palsy, spinal muscular atrophy; progressive bulbar palsy, inherited muscular atrophy; invertebrate disk syndromes (e.g., herniated, ruptured, andprolapsed disk syndromes); cervical spondylosis; plexus dis orders; thoracic outlet destruction syndromes; peripheral neuropathies; prophyria; mild cognitive impairment; Alzheimer's disease, Huntington's disease; Parkinson's disease; Parkinson-plus syndromes (e.g., multiple system atrophy,
progressive Supranuclear palsy, and corticobasal degeneration); dementia with Lewy bodies; frontotemporal dementia; demyelinating diseases (e.g., Guillain-Barre Syndrome and multiple sclerosis); Charcot-Marie-Tooth disease (CMT; also known as Hereditary Motor and Sensory Neuropathy (HMSN): Hereditary Sensorimotor Neuropathy (HSMN) and Peroneal Muscular Atrophy); prion disease (e.g., Creutzfeldt
Jakob disease, Gerstmann-Straussler-Scheinker syndrome (GSS), fatal familial insomnia (FFI) and bovine spongiform encephalopathy (BSE, commonly known as mad cow disease)); Pick's disease; epilepsy; AIDS demential complex (also known as HIV dementia, HIV encephalopathy, and HIV-associated dementia); peripheral neuropathy and neural gia caused by diabetes, cancer, AIDS, hepatitis, kidney dysfunction, Colorado tick fever, diphtheria, HIV infection, leprosy, lyme disease, polyarteritisnodosa, rheumatoid arthritis, sarcoidosis, Sjogren syndrome, syphilis, systemic lupus

of a metallic nanoparticle after initial appearance of the symptoms; preventing a recurrence of the disease and/or relieving the disease, that is, causing the regression of clinical symptoms by administration of a protective metallic nanoparticle after the initial appearance of the symptoms (page 3, [0031]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Shafter is that Shafter  do not expressly teach silver nanoparticle. This deficiency in Shafter is cured by the teachings of Yang et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shafter, as suggested by Yang et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to apply arginase and silver nanoparticle to treat neuronal injury because both arginase and silver nanoparticle are recognized as suitable agent for treating neuronal injury as taught by Shafter and Yang et al. MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it is obvious for one of ordinary skill in the art to apply arginase and silver nanoparticle to treat neuronal injury and produce instant claimed invention with reasonable expectation of success.
Regarding claim 105 and 108-109, Shafter teaches arginase may be administered to aa brain region containing damaged nervous tissue and is silent about protection from inflammation, which is regarded as direct result from the prior art steps.

Regarding the limitation of “arginase and silver nanoparticle preparation in combination provide synergistic effect”, as discussed in the above 112 rejection, there is no written description and enablement for “arginase and silver nanoparticle preparation in combination provide synergistic effect”. In arguendo that there is written description and enablement for “arginase and silver nanoparticle preparation in combination provide synergistic effect” without working example by simple recitation of combination of 
Regarding claim 106, it is with skill of one artisan in the art to treat neuro injury as early as possible after injury, thus, it is obvious to have the treatment following damage to the neuronal tissue.
Regarding claim 107, both Shafter and Yang et al. teaches prophylactic benefit, for a patient at risk of developing a particular disease that is prior to damage to the neuronal tissue.
Regarding claims 110, Shafter teaches the additional therapeutic agents beneficial for treating a disease associated with loss of neuronal function and A stem cell enhancing agent may be an agent that inhibits factors that prevent extensive cell replacement including an anti-nogo antibody, thus, it is obvious to include anti-nogo antibody. Furthermore, MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since both arginase and anti-nogo antibody are stem cell enhancing agent, it is obvious to include both arginase and anti-nogo antibody for treating neuronal injury.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair- 

/JIANFENG SONG/Primary Examiner, Art Unit 1613